Case 4:19-cr-06063-SMJ   ECF No. 36   filed 11/08/19   PageID.84 Page 1 of 1




                                                                        FILED IN THE
                                                                    U.S. DISTRICT COURT
                                                              EASTERN DISTRICT OF WASHINGTON



                                                               Nov 08, 2019
                                                                   SEAN F. MCAVOY, CLERK
